Citation Nr: 1432150	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-42 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hearing loss disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD


Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) sitting at the RO in April 2012.  A transcript of that hearing has been associated with the claims file.  The Board notes that the VLJ that held this hearing is no longer employed by the Board, and as such, in May 2014, the Veteran was provided an opportunity to appear before another VLJ at new Board hearing and was informed that, if he did not respond in 30 days, the Board would assume that he did not want another hearing.  See 38 C.F.R. § 20.707 (2013).  The Veteran, however, did not respond to the letter providing him the opportunity for another hearing.  Based on this failure to respond, the Board will assume that he did not want another hearing and will proceed with consideration of the Veteran's appeal.

This case was previously before the Board in September 2012.  In this decision, the Board denied service connection for hearing loss, and remanded the claim for service connection for a psychiatric disorder.  The Veteran appealed the denial of service connection for hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court granted a Joint Motion for Partial Remand (JMPR) by the attorney representing the Secretary and the attorney representing the Veteran before the Court (the Parties).  Thus, the issue of service connection for hearing loss is back before the Board for further consideration.

Regarding the issue of service connection for a psychiatric disorder, following development directed by the September 2012 remand, the Agency of Original Jurisdiction (AOJ) returned the appeal to the Board.  In June 2013, the Board remanded the appeal again for additional development, to include obtaining a VA examination with opinion.  After completing development, the AOJ issued a May 2014 supplemental statement of the case (SSOC).  Consequently, the Board finds that this issue is properly before the Board again for further consideration.  See 38 C.F.R. § 19.38 (2013).

As to the characterization of the issues, the Board has previously highlighted that the claim before the Board as to the psychiatric disorder, to include PTSD, includes consideration generally of whether a diagnosed psychiatric disorder is attributable to service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

As to the hearing loss disorder, the Board is cognizant that the Veteran originally filed, and the AOJ originally adjudicated, a claim for left ear hearing loss, without regard to hearing loss of the right ear.  In the prior denial, however, the Board adjudicated a claim for hearing loss generally, and that is the issue vacated by the JMPR.  In light of this procedural history, the Board finds that the issue of bilateral hearing loss is before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system, and additional records are located in Virtual VA.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

In a March 2014 brief, the Veteran's representative submitted treatise evidence relevant to the hearing loss disorder without waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c).  As such, the AOJ, after completing the directives below, should consider this evidence upon readjudication of this appeal.

In this same March 2014 brief, the Veteran's representative contended that the issue of service connection for tinnitus was in appellate status.  Review of the claim file indicates, however, that this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that both claims in appellate status must, unfortunately, be remanded again for additional development.  As to hearing loss, the Parties to the JMPR found that the Board had erred in not addressing whether VA had a duty to assist by providing a VA examination with opinion considering the test outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After review of the Veteran's testimony regarding exposure to a blast from a five inch gun near him and his contentions regarding a current hearing loss for which VA has provided hearing aids, the Board finds that VA has a duty to provide a VA examination regarding this claim.  Upon remand, the Veteran should be scheduled for such an examination.  See 38 C.F.R. § 3.159.

Regarding the claim for service connection for a psychiatric disorder, pursuant to the June 2013 remand, the Veteran was scheduled for a July 2013 examination.  In the examination report, the examiner found that the currently diagnosed psychiatric disorder was less likely as not related to service.  At the time of providing his opinion, the examiner did not have access to the complete claims file.  Noting that he was supposed to comment on the contents of a February 1961 reserve service Report of Medical Examination, which he did not have, the examiner indicated that he was informed of the contents of such document, which was completed less than two years after separation from active duty and reflects the Veteran's report of depression, excessive worry, and nervous trouble, by an AOJ employee.  
Acknowledging the Veteran's then-reported symptoms, the examiner wrote that he could "state with some certainty that [the Veteran] continues to experience periodic 'depression, excessive worry and nervous trouble'" but cited evidence from a May 2006 medical record that the Veteran's abuse in childhood by his father was responsible for the onset of mental issues.  The examiner, citing the lack of any documentation other than partial VA medical records beginning in 2001, was unable to state with any certainty that the Veteran's psychiatric disorder was etiologically related to his active service.

In this report, the examiner found further, with sufficient rationale, that a diagnosis of PTSD was not warranted, noting the multiple diagnoses of various psychiatric disorders over the years.  Considering all this evidence, the examiner diagnosed a mood disorder, not otherwise specified.  The examiner detailed that this diagnosis best fit the Veteran's symptoms of anxiety, obsessive-compulsive features, periodic delusional disorder, and recurrent depressed mood.  Regarding PTSD, the examiner noted that the Veteran described his claimed PTSD as "fear of authority figures," and the examiner highlighted that this was not a symptom specific of PTSD.

After reviewing the Veteran's claims file, in September 2013, the examiner indicated that his opinion contained in the earlier July 2013 report did not change.  In May 2014, the examiner was asked for an addendum.  He stated that he could no longer access all the Veteran's records due to his change in positions within VA.  He reiterated that he had previously been unable to ascertain the extent to which his military service aggravated the Veteran's psychiatric disorder and opined that the AOJ may need to schedule the Veteran's for another VA examination.

The Board finds that the portion of the examination report addressing the proper diagnosis is adequate, but that the portion containing the etiology opinion is inadequate.  See, e.g., Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although he filled out the report to indicate that the disability was less likely as not related to service, the examiner, in his written explanation, essentially noted that he was unable to provide the necessary opinion.  In addition, considering the contents of his opinion, the examiner appears to rely too heavily on the lack of medical documentation.  As such, the Board remands this appear for an additional examination with opinion as to the etiology of the Veteran's diagnosed mood disorder.  As some evidence indicates that the disability began prior to service, the Board asks the examiner to address questions regarding whether the disability existed prior to service.  The Board also asks the examiner to consider earlier post-service evidence in which the Veteran was found to have no psychiatric disability.

Regarding additional records, as noted in the September 2012 Board decision, the evidence indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Although the Board previously determined that such records were not necessary to adjudicate this appeal, as the Board is remanding the appeal for additional development, the Board finds that the AOJ should seek these additional records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Additionally, while on remand, all outstanding treatment records from the North Chicago, Illinois, VA Medical Center (VAMC) dated from September 2013 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1)  Obtain treatment records from the North Chicago VAMC dated from September 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2)  Obtain the Veteran's SSA disability records, to include any underlying medical records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3)  After completing directives (1)-(2), schedule the Veteran for an audiological examination.  The record (contained in VBMS and Virtual VA), to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a bilateral hearing loss disability related to the Veteran's military service? 

The examiner should specifically consider the Veteran's report that his hearing loss was (a) caused by noise exposure in service (specifically a blast from a gun that went off near him), and (b) that his hearing loss has been continuous since service. 

A complete rationale must be provided for all opinions rendered.

4)  After completing directives (1)-(2), the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran's mood disorder is attributable to service.  The record (contained in VBMS and Virtual VA), to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should address the following:

(A)  Is it at least as likely as not that the Veteran had a psychiatric disorder during service?

In considering all evidence of record, the examiner should specifically consider the contents of the July 2013 VA examination report which addressed the evidence of psychiatric symptoms prior to service and the evidence of psychiatric symtpoms at the time of the February 1961 reserve service Report of Medical History.  The examiner should also consider an August 2001 VA treatment record that indicates the Veteran sought a refill of Celexa but also reported no psychiatric illness and, after a psychiatric examination, the clinician found no Axis I diagnosis.

(B)  If the answer to (A) is "yes," the examiner is asked to opine as to whether there is clear and unmistakable evidence that the psychiatric disorder pre-existed service. 

(i) If there is clear and unmistakable evidence that psychiatric disorder pre-existed service, the examiner is asked to opine as to there is clear and unmistakable evidence that such disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 

If there was an increase in the severity of the Veteran's psychiatric disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If psychiatric disorder did not clearly and unmistakably pre-existed service, is it at least as likely as not that such disorder is attributable to service?

The rationale for all opinions offered should be provided. 

5)  Thereafter, the Veteran's claims for service connection for hearing loss and a psychiatric disorder should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

